904 F.2d 700Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Curtis L. HARRIS, Plaintiff-Appellant,v.Duane ROWE;  Benjamin Montgomery;  District Attorney;  Cityof Union Police Department;  W. Ray Reese;  BlakeE. Taylor, Jr., Defendants-Appellees.
No. 90-6304.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 7, 1990.Decided:  May 22, 1990.Rehearing Denied June 12, 1990.

Appeal from the United States District Court for the District of South Carolina, at Charleston.  Matthew J. Perry, Jr., District Judge.  (C/A No. C/A Nos. 89-969-OH;  89-1196-OH through 89-1199-OH, inclusive).
Curtis L. Harris, appellant pro se.
D.S.C.
DISMISSED.
Before ERVIN, Chief Judge, and CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Curtis L. Harris noted these appeals* outside the 30-day appeal period established by Fed.R.App.P. 4(a)(1) and failed to move for an extension of the appeal period within the additional 30-day period provided by Fed.R.App.P. 4(a)(5).  The time periods established by Fed.R.App.P. 4 are "mandatory and jurisdictional."   Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229 (1960)).  Appellant's failure to note timely appeals or obtain an extension of the appeal period deprives this Court of jurisdiction to consider this case.  We therefore dismiss the appeals.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 Harris seeks to appeal the dismissal of five separate complaints.  These appeals were consolidated on appeal